         Case 1:19-cv-00427-LY Document 30-1 Filed 10/14/20 Page 1 of 4




                                   United States District Court
                                   Western District Of Texas
                                        Austin Division


Connor Elliott and Amanda Elliott,
individually and as next friend of N.E.,
their child and a minor,

      Plaintiff,

v.                                                            No. 1:19-cv-427-LY

The United States of America,
   Defendant.



                                           EXHIBIT 1
                                 Defendant’s List of Trial Exhibits

     Exhibit
                                                    Description
     Number
       D-1         Carl R. Darnall Army Medical Center Health Records for Baby Elliott
      D-2          Carl R. Darnall Army Medical Center Health Records for Amanda Elliott

      D-3          Life Care Plan Review and Analysis (with Appendices) of Darius Garcia
      D-4          Brooks, Strauss, et al., “Recent trends in cerebral palsy survival. Part II:
                   individual survival prognosis.” (Developmental Medicine and Child
                   Neurology, Vol. 56-11).
      D-5          Duboe CV
      D-6          Hall CV

      D-7          Glass CV
      D-8          Phillips CV
      D-9          Shinn CV
      D-10         Brown CV

      D-11         Bagnell CV
      D-12         Bagwell CV
  Case 1:19-cv-00427-LY Document 30-1 Filed 10/14/20 Page 2 of 4




D-13      Swiger CV
D-14      Berkus CV
D-15      Gross CV
D-16      Garcia CV



Defendant also reserves the right to rely on or introduce:

       Any exhibits listed or identified by Plaintiffs.

       Any literature, article, citation, or source relied on by any expert.

       Any exhibits used only for impeachment, including deposition transcripts.




                                          2
         Case 1:19-cv-00427-LY Document 30-1 Filed 10/14/20 Page 3 of 4



Dated: October 14, 2020              Respectfully submitted,
                                     GREGG N. SOFER
                                     United States Attorney

                               By:    /s/ Kartik Venguswamy
                                     KARTIK N. VENGUSWAMY
                                     Assistant United States Attorney
                                     State Bar No. 24110801

                                     KRISTINA BAEHR
                                     Assistant United States Attorney
                                     State Bar No. 24080780

                                     U.S. Attorney’s Office
                                     903 San Jacinto Blvd., Suite 334
                                     Austin, Texas 78701
                                     (512) 370-1294 (phone)
                                     (512) 916-5854 (fax)
                                     kartik.venguswamy2@usdoj.gov
                                     kristina.baehr@usdoj.gov

                                     ATTORNEYS FOR DEFENDANT
                                     STEVEN T. MNUCHIN




                                        3
         Case 1:19-cv-00427-LY Document 30-1 Filed 10/14/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on October 14, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification to all counsel of record in this case.




                                              /s/ Kartik Venguswamy               .
                                             KARTIK N. VENGUSWAMY
                                             Assistant United States Attorney




                                                4
